DETAILED ACTION
Response to Amendment
	Responsive to Amendment received 28 March 2022. Claims 1-17 have been cancelled. Claims 18-33 are new.
Election/Restrictions
The amendment filed on 28 March 2022 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the claimed invention of claims 18-33 have been shifted from what was originally filed in claims 1-17; the claimed invention of claims 18-33 are different from the claims 1-17 originally filed and there’s an examining burden on the Examiner for examining the new claims 18-33. Newly submitted claims 18-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 1-17, originally filed, are directed to an input interface accepting a route, a state of the vehicle and a dynamic map of a set of salient static and dynamic objects; storing the dynamic map, route data, route guidance module, sentence generation module and a multimodal fusion method with pretrained parametric function neural networks for performing object detection, classification, attribute extraction and sentence generation; generating a driving instruction based on the set of salient objects, wherein the set of objects include sound signals and combination of visible and invisible objects derived from a driver perspective specified by the state of the vehicle, wherein the combination of visible and invisible objects are detected by cameras and range detectors, wherein the sound signals are detected by one or more microphones and an output interface rendering the driving instruction to the driver of the vehicle, which are mainly classified in G01C21/3629, G01C21/3664, G01C21/367, G01C21/3673 and G01C21/3691. The new claims 18-33 are directed to collecting measurements of a scene by two different sensors; extracting first and second features indicative of attributes and spatial relationships of objects sensed; annotating the first and second features with encodings of a direction for the vehicle to follow the route with respect to a corresponding object; encoding the annotated first and second features with a multimodal attention neural network by temporally correlating the annotated first and second features sensed at different instances of time to produce first and second encodings; transforming the first and second encodings into a common latent space; fusing the first and second transformed encodings using an attention mechanism producing an encoded representation of the scene including a weighted combination of the first and second encodings with weights determined by the attention mechanism; decode the encoded representation of the scene with a sentence generation neural network to generate a driving instruction using a vocabulary of types of salient objects, properties and navigating actions and submit the driving instruction to the output device, which are mainly classified in B23K31/006 and B25J9/161. As such, the claimed invention of claims 18-33 are different and distinct from the claims 1-17 originally filed and there’s an examining burden on the Examiner for examining the new claims 18-33.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667